Case 5:20-cv-05121-TLB Document 23            Filed 05/13/21 Page 1 of 1 PageID #: 1214




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

LAUREN A. SUGGS                                                               PLAINTIFF

V.                                CASE NO. 5:20-CV-5121

ANDREW M. SAUL, Commissioner
Security Administration                                                     DEFENDANT

                                          ORDER

          Comes on for consideration the Report and Recommendation (Doc. 22) filed in this

case on May 13, 2021, by the Honorable Barry A. Bryant, United States Magistrate Judge

for the Western District of Arkansas. The Magistrate Judge recommends reversing the

decision of the ALJ and remanding this case to the Commissioner for further consideration.

Though the time to object has not yet passed, the Court notes that the Magistrate Judge’s

recommendation proceeds from Defendant’s Unopposed Motion to Reverse and Remand

(Doc. 20). As all parties agree the case should be remanded, the Court will grant that

relief.

          Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 22) is

ADOPTED IN ITS ENTIRETY. Defendant’s Unopposed Motion to Reverse and Remand

(Doc. 20) is GRANTED. The decision of the ALJ is REVERSED, and the matter is

REMANDED for further consideration pursuant to Sentence Four of 42 U.S.C. § 405(g).

          IT IS SO ORDERED on this 13th day of May, 2021.


                                           /s/ Timothy L. Brooks
                                           TIMOTHY L. BROOKS
                                           UNITED STATES DISTRICT JUDGE
